The County and Superior Courts and the Court of Equity by early statutes had authority to order partition of lands among tenants in common, c., and by the Act of 1812, the Court of Equity had authority to order a sale of such lands for division whenever it sufficiently appeared that actual partition could not be made without injury to some or all of the parties interested, and by the Act of Assembly of 1852, ch. 41., power to order such sales was conferred upon the County Court of Granville County, under the same rules, regulations and restrictions as applied to the Court of Equity in such cases. The plaintiffs filed a petition to sell the land in controversy in said County Court under said Act and the lands were sold and deed made to the defendant by the Clerk of the Court. One of the questions raised in this action was the jurisdiction of the Court *Page 289 
in said proceedings, the plaintiffs denying the same. We find that the preamble recites the reason, and that the Act in express terms confers the power, and we see no ground to doubt the jurisdiction.
The plaintiffs also insist that the record of said sale shows no order of sale by the Court, and that therefore no title passed and that they still have it, and they bring this action to establish their title in opposition to said sale and not under it for the purpose of enforcing it. The defendant offered evidence to prove payment of the purchase money, which was excluded and the plaintiffs excepted to the ruling of His Honor on the question of damages, but neither of these questions are of any importance, unless the plaintiffs can establish their first allegation, to wit; that they have the title. The record of the County Court appears regular in all respects except that it does not show an order of sale prior
to the report of sale by the Clerk, but it shows that the report was set aside and "a new sale ordered" by the Court, which was had and confirmed and was completed by a deed to the purchaser, and it therefore sufficiently appears that said sale was made by order of the Court having jurisdiction.
If the plaintiffs were endeavoring to have said sale enforced in any manner as to collect the purchase money, c., if in fact it has not been paid, then the questions of evidence touching payment, damages, c., would be material and important, but at present they are not. We therefore affirm the judgment below without prejudice to the parties in any other form of proceeding.
No error. Let this be certified.
PER CURIAM.                              Judgment affirmed. *Page 290